DETAILED ACTION
This Office action is in response to the amendment filed on 03/29/2021. Claims 1-9 and 12-21 are pending. Claims 1-3, 5-9 and 12-20 have been amended. Claims 10 and 11 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson US20170105563 in view of Anderson US8186116.
Claims 1 and 20. Dawson discloses modular floor covering kit (800), the kit comprising a plurality of floor covering apparatuses (Fig.3B), each apparatus comprising, a rigid, substantially planar base (890) having an upper face, a lower face, and a perimeter defining a two-dimensional shape (Fig.3B); a rigid edge portion extending from the upper face of the base and defining a depth, wherein the depth is a distance between the upper face of the base and an uppermost surface of the edge portion (Fig.3B); 
Dawson fails to disclose a support member comprising a compressive material affixed adjacent the lower face of the base. Anderson before the effective filing date discloses a floor covering apparatus comprises a resilient (compressive material) support member (22) positioned adjacent the lower face of the base (2, Fig.3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide support members of Anderson to the base of Dawson with the motivation of contacting an underlying surface such that slight imperfections in the underlying surface are compensated for as taught by Anderson.

Claim 2. Dawson as modified discloses the edge portion is located about the perimeter, defining a well having a well depth equal to said depth (Fig.3B).

Claim 3. Dawson as modified discloses the floor covering apparatus further comprises a mat (810 similar configuration to 611) adjacent the upper face of the base and the edge portion, the mat comprising a cleaning material (at 612 - tufted pile carpet).

Claim 4. Dawson as modified discloses the cleaning material comprises one selected from the group: a fibrous material; a woven material [0008 - tufted pile carpet].

Claim 5. Dawson as modified discloses the mat is affixed to the base and/or the edge portion (via 860).
Claim 6. Dawson as modified discloses the mat is detachable from the base (magnetic connection).

Claim 7. Dawson as modified discloses the mat comprises a height, wherein the height is substantially the same as the depth (illustrated in Fig.8D).

Claim 8. Dawson as modified discloses the mat is located within said well (as illustrated in Fig.8D).

Claim 9. Dawson as modified discloses the mat comprises a plurality of layers (as shown in 611 comprising 612 and 613).

Claim 12. Dawson as modified discloses the base and compressive material (note the cross-sectional view of Anderson shows the base and the support member are integrally formed) comprises one selected from the group: foam; rubber; a fibrous material [0008:11- elastomers].

Claim 13. Dawson as modified discloses the base and the edge portion each comprise a metal [0008:11].

Claims 14-15. Dawson as modified fails to disclose the base comprises a metal composite, wherein the metal is aluminum. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide portion of 

Claim 16. Dawson as modified discloses the edge portion (at 860) is affixed to the base (Fig.3B).

Claim 17. Dawson as modified discloses the two-dimensional shape is a regular polygon selected from the group: rectangle; triangle; hexagon; rhombus; kite; diamond; parallelogram; trapezoid (Fig.3A).

Claim 18. Dawson as modified fails to disclose the two-dimensional shape is an irregular polygon. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the two-dimensional shape as an irregular polygon to cover irregular shaped room space. Furthermore, it has been held there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  

Claim 19. Dawson as modified discloses the at least one other such floor covering apparatus comprises a base having a perimeter defining a different two-dimensional shape (Fig.3A).

Claim 21. Dawson as modified discloses the kit arranged to form a two- dimensional array of floor covering apparatuses (Fig.3A).

Response to Arguments
5.	Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that there is certainly no "teaching, suggestion, or motivation" to combine Dawson with Anderson to arrive at a floor covering, "wherein the floor covering apparatus further comprises a support member, the support member affixed adjacent the lower face of the base," and "wherein the support member comprises a compressive material.": the fact simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof. In re Beattie, 974 F.2d 1309, 1312-13 (Fed. Cir. 1992)
	Applicant further argues there is no further mention in Anderson of any structural properties or features of the "supports."; while the Anderson reference notes that the "supports" therein, in combination with "the aforementioned angular and lateral compensation" discussed in Anderson, may serve to "generally reduce the effect of slight imperfections in the underlying surface," (i.e., to prevent an imperfection in an underlying surface from cracking or damaging a tile held within the tile tray device described in Anderson), there is no mention of any "supports" in Anderson which may serve to minimize the impact of the Anderson device itself on a floor, or to minimize any resulting sound of the Anderson device underfoot. Thus, it is respectfully submitted that 
	In response to the Applicant’s argument, the fact that Applicant uses support member for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. Furthermore, the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. 
In response to Applicant’s argument that there is no mention of any "supports" in Anderson which may serve to minimize the impact of the Anderson device itself on a floor, or to minimize any resulting sound of the Anderson device underfoot, the principle  that claims are interpreted in the light of the specification is apparently being misunderstood.  Although these intended uses are found as examples or embodiments in the specification, they were not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Therefore, examiner cannot and will not include such alleged ‘limitations’ in the interpretation of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633